Citation Nr: 0918869	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-29 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, to include as 
secondary to hypertension.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1978 to 
September 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In September 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2007; 
later that month the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals).

While the Veteran originally filed a claim for service 
connection for PTSD, the evidence suggests that the Veteran 
may in fact have an acquired psychiatric disorder other than 
PTSD.  Considering the Veteran's assertions and the evidence 
of record, the Board construes the claim on appeal as one for 
an acquired psychiatric disorder.  However, as reflected in 
the rating decision and the SOC, the RO has essentially 
limited the claim to one for service connection for PTSD.  
Because the RO has not adjudicated one aspect of the claim 
(an acquired psychiatric disorder, other than PTSD), but 
another aspect of the claim (PTSD) is ripe for review, the 
Board has characterized the appeal as encompassing the two 
matters set forth on the title page.    

The Board also notes that, in a March 2007 statement, the 
Veteran indicated that he may have depression related to 
(service-connected) hypertension.  As such, the Board has 
expanded the claim for service connection for an acquired 
psychiatric disorder other than PTSD to include on a 
secondary basis.   

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, prior to certification to the Board, in April 2009, 
the Veteran's representative submitted a memorandum to VA and 
a copy to the Veteran cancelling its representation.  The 
Veteran has not obtained another representative.  As such, 
the Board recognizes that the Veteran is now proceeding pro 
se in this appeal.  

The Veteran submitted additional evidence to the RO after the 
last adjudication of the claim herein decided, but before the 
case was certified to the Board.  As none of this evidence is 
relevant to the claim herein decided, the Board can proceed 
to issue a decision on this claim.  See 38 C.F.R. §§ 19.31, 
19.37 (2008).  

The Board's decision addressing the claim for service 
connection for PTSD is set forth below.  The claim for 
service connection for an acquired psychiatric disorder other 
than PTSD, to include as secondary to hypertension, is 
addressed in the remand following the order; this matter is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Although the record includes a number of assessments of 
PTSD, the weight of the competent, probative evidence 
establishes that the Veteran does not meet the diagnostic 
criteria for PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal,  a February 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
February 2006 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the February 2005 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates, or of the type of evidence that 
impacts these determinations.  However, the absence of such 
notice is not shown to prejudice the Veteran in connection 
with the claim being decided.  Because the Board herein 
denies the claim for service connection for PTSD, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of December 2005 
and January 2006 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
statements provided by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not meet the diagnostic criteria for PTSD. 

The pertinent evidence of record includes the Veteran's 
service treatment records, which include no findings or 
diagnosis of PTSD.  Records of private treatment do include 
diagnoses of and treatment for PTSD.  

A PTSD screening was performed at a VA appointment in January 
2005.  At that time, the Veteran denied ever having any 
experience that was so frightening, horrible or upsetting 
that, in the past month, he had any nightmares about it or 
thought about it when he did not want to, tried hard not to 
think about it, went out of his way to avoid situations that 
reminded him of it, or was constantly on guard, watchful, or 
easily startled.  The Veteran did endorse feeling numb or 
detached from others, activities, or his surroundings.  The 
PTSD screening was considered negative.  During a VA 
appointment the day before, the Veteran reported that during 
service he had some depression as his family had a lot of 
health problems, but that he had had no depression since.   

A February 2005 psychiatric assessment, performed by a 
private physician, Dr. HJ, shows an Axis I assessment of 
PTSD, mild-to-moderate, chronic.  Axis I assessments are for 
clinical disorders and other conditions that may be a focus 
of clinical attention.  The Veteran had described an incident 
in service where he fell off a motor vehicle while he was 
holding an iron bar and his finger was cut and shattered and 
he witnessed a lot of blood.  He reportedly felt like he was 
going to die.  He reported intrusive thoughts and images of 
this incident, as well as distressing dreams.  He reported 
almost daily flashbacks which made him very distressed 
mentally and physically.  He reported sleeping problems and 
hypervigilance.  He could not stand heights, crowded places 
or being around people anymore.  He developed some kind of 
angry outburst.  Mental status examination revealed his mood 
was slightly depressed and concerned, and his affect also 
reflected that.  

Dr. H.J. stated that he believed the Veteran had PTSD due to 
an injury during service.  The doctor explained that this was 
obvious from the interaction between the Veteran and his 
wife, his avoidance of higher places or being so conscious 
about other injuries, which has affected his life and has 
some negative effect on interaction between him and others, 
and "because it is service connected, this has moderately 
affected his social relationship and has also moderately 
affected his work relationship."     

Other private treatment records from 2005, from Dr. E.H., 
show an Axis I assessment of PTSD and "MD."  It is unclear 
if "MD" is supposed to represent major depressive disorder 
or something else.  The only treatment record showing Dr. 
E.H.'s Axis I assessments, from April 2005, indicates that 
the Veteran never has depression.  Later records do show some 
reports of depression.  Also of note, the only traumatic 
experience referenced in Dr. E.H.'s treatment notes is 
firefights on the demilitarized zone (DMZ) in Korea.  Doctor 
E.H.'s treatment notes do not include discussion of the DSM-
IV criteria.    

In a December 2005 statement, the Veteran relayed that his 
symptoms include frequent intrusive thoughts, frequent 
nightmares and flashbacks about losing his finger, severe 
distress at exposure to triggers which remind him of past 
trauma, avoidance of conversations about past service, 
anhedonia, estrangement and detachment from others, 
restricted affect, severe concentration and memory problems, 
hypervigilance and exaggerated startle response.  He also 
stated that he has disturbed sleep, frequent nightmares about 
his finger being cut off, a sense of foreboding that 
something is going to happen at any time, an increasingly 
worse memory, depression, decreased energy, frequent crying 
spells, panic attacks, and frequent auditory and visual 
illusions and hallucination.  A statement about avoiding 
conversation about his time in the Korean War is crossed out 
with black marker.  The significance of this last, apparently 
redacted, statement is unclear as the Veteran was not even 
born until after what is commonly referred to as the Korean 
Conflict or Korean War. 

The Veteran was afforded a VA mental disorders evaluation in 
December 2005.  The examiner reviewed the Veteran's claims 
file and noted the relevant history.  During the examination, 
the Veteran relayed that he did not see any combat.  He did 
describe an episode where he fell off an armored personnel 
carrier (APC) and a metal bar also fell and crushed some 
fingers on his right hand.  He indicated that he thought the 
bar was going to hit him in the head.  

The Veteran stated that since the in-service injury he 
described, he has had trouble sleeping and twice a week he 
dreams of blood on his hand and seeing the bone in his finger 
exposed.  He also reported seeing things that are not there, 
hearing someone calling his name when there is no one there, 
thinking that someone is walking in the house when he is 
alone, and going to the door because he thinks he hears a car 
drive up when there is actually no one there.  According to 
the Veteran, he has depression and crying spells, startle and 
hypervigilance, and he is irritable and isolated.  He does 
not want to be around people.  He will drive and forget where 
he is going.  He also has loss of energy and loss of 
interest.  The examiner noted that there was no mention of 
intrusive memories even though the Veteran was asked multiple 
times if there was anything else (the Veteran did present a 
memorandum typed by his service representative that did 
mention intrusive memories).  Mental status examination was 
performed.     

The examiner deferred the Axis I assessment and recommended 
psychological testing.  According to the examiner, the 
Veteran claimed numerous and severe symptoms from an incident 
where he caught his hand and crushed some fingertips and 
claimed to be psychotic with auditory and visual 
hallucinations.  The Veteran apparently also claimed to have 
significant cognitive difficulties, but it did not seem to 
the examiner that the Veteran was demented or psychotic.  It 
also appeared to the examiner that the amount of nightmares 
and symptoms from the injury were of greater frequency than 
would be expected from the incident that the Veteran 
described.  

Psychological testing was performed by a VA psychologist in 
January 2006.  According to the psychologist's report, the 
Veteran again described an event where he fell off an APC 
while holding a "tank bar," which apparently weighed 
approximately 25 pounds, that he was using to pry open a 
door.  The Veteran reported that he thought he was going to 
die.  The Veteran also alleged that starting several years 
prior to the January 2006 examination, he began to have 
increasing problems with isolation, withdrawal, anger, and 
difficulty dealing with heights, as well as having 
significant reactions to television shows involving persons 
cutting themselves, etc.  The psychologist noted that the 
January 2005 PTSD screening assessment was negative, which 
was in conflict with the diagnosis in the community of PTSD 
in February 2005.  Mental status examination and 
psychological testing were performed.  

The psychologist stated that the Veteran's responses to 
psychometric testing presented some challenges to 
interpretation.  There was endorsement of unusual symptoms, 
symptoms that were typically not endorsed even by overtly 
psychotic individuals.  On the trauma symptom inventory, the 
pattern was repeated with the Veteran endorsing symptoms and 
obtaining a score which was significantly elevated on the 
"atypical response scale," again suggestive of 
exaggeration.  There were elevations on the clinical scales 
and it was suggested that some scales were not valid.  The 
profile was highly suspect.  

Due to the test results obtained, the Veteran was 
administered the Test of Memory Malingering (TOMM).  The 
profile generated by the Veteran on the TOMM was highly 
indicative of effortful production of failing responses.  
This finding was based on the fact that his performance on 
recognition of objects fell substantially below that which 
would be expected by random guessing.  According to the 
psychologist, the low score on the trials indicated that the 
Veteran was likely to be portraying himself in an unfavorable 
light on the test regarding memory, selecting the wrong 
answer on purpose.  The psychologist noted that it is 
unlikely that the scores were due to cognitive defects based 
on the normative scores of the test.  It was the 
psychiatrist's opinion that the Veteran appeared to be 
exaggerating his psychiatric difficulties. 

The psychologist entered Axis I assessments that included (1) 
malingering; (2) major depressive disorder, severe, without 
psychotic features; and (3) adjustment disorder, with anxious 
features, chronic.  The psychologist explained that 
psychometric testing, interview and review of the claims 
filed did not support a diagnosis of PTSD.  This was chiefly 
based on the fact that the Veteran yielded test scores that 
suggested exaggeration and/or blatant malingering.  At the 
same time, the Veteran did appear to have some type of 
psychiatric problem; however, the psychologist opined that he 
did not think the problem was PTSD.  

After a review of the psychological testing report, the 
December 2005 VA examiner entered Axis I assessments of 
malingering and depressive disorder, not otherwise specified.  
Both the VA examiner and the VA psychologist noted that a 
private physician had rendered a diagnosis of PTSD.

Thus, the record contains conflicting medical opinions on the 
question of whether the Veteran actually meets the diagnostic 
criteria for PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges that recent records of private 
treatment indicate that the Veteran has PTSD.  However, the 
treatment notes from Dr. E.H. do not contain discussion of 
the DSM-IV criteria or a rationale for the assessment of 
PTSD.  As these notes provide no rationale for the assessment 
given, they are of little if any probative value.  See 
Nieves-Rodriguez, 22 Vet. App. at 300-01.  
 
The February 2005 psychiatric assessment from Dr. H.J. does 
contain a rationale addressing the PTSD criteria.  However, 
there is no indication that Dr. H.J. conducted psychological 
testing or reviewed any psychological testing reports.  In 
contrast, the VA examiner-who did not diagnose PTSD-entered 
his opinion after reviewing psychological testing.  
Importantly, after psychological testing was suggestive of 
aggravation, the Veteran was administered another test which 
produced results that were reportedly highly indicative of 
effortful production of failing responses.  The psychiatrist 
who performed the testing opined that the Veteran appeared to 
be exaggerating his psychiatric difficulties.  In fact, the 
VA psychiatrist who conducted the psychological testing and 
the VA examiner each entered Axis I diagnoses of malingering.  
The VA psychologist specifically stated that a diagnosis of 
PTSD was not supported.  Other medical evidence also supports 
a finding that the Veteran does not have PTSD.  For example, 
the Veteran's own reports during a January 2005 PTSD 
screening suggest that he does not have PTSD.  At that time 
he denied having had many symptoms (in the past month) that 
he endorsed just weeks later while being assessed by Dr. H.J.  

As the VA examiner's opinion was made after review of 
psychological testing, and that opinion is supported by the 
results of psychological testing as well as other medical 
evidence, it is being accorded more probative weight than the 
opinion of Dr. H.J., who apparently did not consider any 
psychological testing results.     

Based on the foregoing, the Board finds that the most 
probative medical evidence to address whether the Veteran, in 
fact, meets the diagnostic criteria for PTSD according to 
DSM-IV-the medical opinions rendered by the December 2005 VA 
examiner(which is consistent with the conclusions of the 
January 2006 psychologist)-weighs against the claim.  In 
this regard, this opinion was made with awareness of the 
private diagnoses of PTSD and was rendered following review 
of the claims file, medical records and psychological testing 
results, as well as examination of the Veteran, and supported 
by stated rationale. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions of the 
Veteran as well as those by his former representative, on his 
behalf; however, none of this evidence provides a basis for 
allowance of the claim.  As neither the Veteran or his former 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter, such as whether the Veteran's symptoms meet 
the diagnostic criteria for PTSD in accordance with DSM-IV.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

As the preponderance of the competent, probative evidence 
establishes that the first, essential criterion for service 
connection for PTSD-medical diagnosis of the condition in 
accordance with the diagnostic criteria for the condition-is 
not met, service connection for PTSD cannot be established, 
and the Board need not address the remaining criteria for 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied. 


REMAND

As noted above, the Board has construed the claim on appeal 
as one for service connection for an acquired psychiatric 
disorder; however, the only aspect of that claim that is ripe 
for review is the matter of service connection for PTSD 
(addressed above).  Given the assertions of the Veteran, and 
to avoid any prejudice to the Veteran, the RO should address 
the merits of the claim for service connection for an 
acquired psychiatric disorder, other than PTSD, to include as 
secondary to hypertension, in the first instance (and, if 
denied, give him notice and an opportunity to respond).  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to adjudication of the claim, to ensure that all due 
process requirements are met, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the matter remaining on appeal.  The 
notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.  Further, as the Veteran's 
more recent statements raise the issue of service connection 
secondary to service-connected hypertension, he should be 
provided proper notice regarding how to substantiate a claim 
for service connection on a secondary basis. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining matter.

After the RO has adjudicated the claim for service connection 
for an acquired psychiatric disorder, other than PTSD, to 
include as secondary to hypertension, the RO should give the 
Veteran notice of the decision, and opportunity to perfect an 
appeal as to that issue.  The Board emphasizes to the Veteran 
that, if he wishes to pursue an appeal of any issue not 
currently in appellate status-specifically, the claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, to include as secondary to hypertension-a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO's letter should explain how to 
establish entitlement to service 
connection on a secondary basis.  The RO 
should ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for an acquired psychiatric 
disorder other than PTSD, to include as 
secondary to hypertension.

4.  If the claim for service connection 
for an acquired psychiatric disorder other 
than PTSD, to include as secondary to 
hypertension, is not granted to the 
Veteran's satisfaction, the RO must notify 
the Veteran of the decision and advise him 
of his appellate rights.

The Veteran is hereby reminded that to 
obtain appellate jurisdiction of an issue 
not currently in appellate status, a 
timely appeal (consisting of a timely NOD, 
and, after issuance of an SOC, a timely 
substantive appeal) must be perfected.  

5.  If the claim for service connection 
for an acquired psychiatric disorder other 
PTSD, to include as secondary to 
hypertension is denied, the RO is reminded 
that the claims file should not be 
returned to the Board until the Veteran 
perfects an appeal as to the denial of the 
claim for service connection for an 
acquired psychiatric disorder other than 
PTSD, to include as secondary to 
hypertension, or the time period for doing 
so expires, whichever occurs first.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


